Citation Nr: 1312032	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back injury. 

2.  Entitlement to service connection for right ankle injury. 

3.  Entitlement to service connection for headaches to include as due to Gulf War undiagnosed illness. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to November 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the Veteran's claims for service connection for a low back injury, a right ankle injury, headaches, bilateral hearing loss, and tinnitus.  In March 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In June 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a July 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is paperless, electronic (Virtual VA)  paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reason expressed below, these matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND

In March 2013 correspondence, the Veteran, through his representative, requested a "teleconference hearing" before the Board.  The Board construes the request as one for a Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Board video-conference hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

The RO should schedule a Board video-conference hearing in accordance with his March 2013 request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b)  (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 





Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


